Title: [1779 December 22. Wednesday.]
From: Adams, John
To: 


      1779 December 22. Wednesday. Drank Tea at Senior Lagoaneres. Saw the Ladies drink Chocolate in the Spanish Fashion. A Servant brought in a Salver, with a number of Tumblers of clean clear Glass full of cold Water, and a Plate of Cakes, which were light Pieces of Sugar. Each Lady took a Tumbler of Water and a piece of Sugar, dipped the Sugar in the Tumbler of Water, eat the one and drank the other. The Servant then brought in another Salver of Cups of hot Chocolate. Each Lady took a Cup and drank it, and then Cakes and Bread and Butter were served. At last Each Lady took another Cup of cold Water and here ended the repast. The Ladies were Seniora Lagoanere, the Lady of the Commandant of Artillery, and another. The Administrator of the Kings Tobacco, The French Consul, and another Gentlman, with Mr. Dana, Mr. Thaxter and myself made the Company.
      
      Three Spanish Ships of the Line, and two French Frigates came into the harbour this Afternoon; and a Packett from Havannah.
      The Administrator gave me a Map of Gibraltar, representing the Lines around it by Land and the Spanish Ships about it by Sea.
      The Orders of Ecclesiasticks at Corunna are only Three, The Dominicans, the Franciscans, and the Augustins, but the numbers who compose the Fraternities of these religious Houses are a burthen beyond all proportion to the Wealth, Industry and population of this Town. They are Drones enough to devour all the honey of the Hive. There are in addition to these, two Convents of Nuns, those of St. Barbe and the Capuchins. These are a large Addition to the Number of Consumers without producing any Thing. Lord Bacons Virgines Deo dicatse quae nihil parturiunt. They are very industrious however at their Prayrs and devotions that is to say in repeating their Pater Nosters, in counting their Beads, in kissing their Crucifixes, and taking off their hair Shifts to whip and lacerate themselves every day for their Sins, to discipline themselves to greater Spirituality in the Christian Life. Strange! that any reasonable Creatures, any thinking Beings should ever believe that they could recommend themselves to Heaven by making themselves miserable on Earth. Christianity put an End to the Sacrifice of Iphigenias and other Grecian Beauties and it probably will discontinue the Incineration of Widows in Malabar: but it may be made a question whether the Catholick Religion has not retained to this day Cruelties as inhuman and antichristian as those of Antiquity.
      I ventured to ask the Attorney General a few Questions concerning the Inquisition. His answers were guarded and cautious as I expected. Nevertheless he answered me civilly and candidly. That the Inquisition in Spain was grown much milder, and had lost much of its Influence. Europe in general was much inlightened and grown more moderate, and the public Opinion in Spain participated of the general Information, and revolted against the Cruelties of the Inquisition.
     